          Case 1:18-cr-00840-VEC Document 170 Filed 09/02/20 Page 1 of 1
                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                   DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                  DATE FILED: 09/02/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :        18-CR-840–4 (VEC)
                 -against-                                      :
                                                                :             ORDER
 OCTAVIO GOENAGA                                                :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 2, 2020, the Court held a Violation of Supervised Release

hearing in this matter;

        IT IS HEREBY ORDERED that Defendant’s specification be held in abeyance and that

the VOSR hearing be adjourned sine die, subject to Defendant’s continued participation in

intensive outpatient treatment programs at Odyssey House.

        IT IS FURTHER ORDERED that the Probation Department must submit an update to the

Court in six months regarding Defendant’s status and his compliance with the terms of his

supervision. If the Probation Department’s report indicates that Defendant has remained in

compliance with the terms of his supervision and has avoided any additional violations, the

Court shall dismiss the pending specification at that time.



SO ORDERED.
                                                                _________________________________
Date: September 2, 2020                                               VALERIE CAPRONI
      New York, NY                                                  United States District Judge
